           Case 1:21-cv-02385-CM Document 2 Filed 03/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CYRIL SHEPPARD,
                               Plaintiff,
                                                              21-CV-2385 (CM)
                   -against-
CYNTHIA BRANN; PATSY YANG;                                    ORDER OF DISMISSAL
MARGARET EGAN,
                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in the Vernon C. Bain Center , brings this pro se action

under 42 U.S.C. § 1983, alleging that the defendants are failing to protect him and other

detainees from contracting COVID-19. 1 Plaintiff has previously submitted to this court a

substantially similar complaint against the defendants regarding the same events and conditions

at VCBC. That case is pending before Judge Cronan of this court under docket number 20-CV-

9405 (JPC). In that case, Judge Cronan ordered Plaintiff to file an amended complaint. (ECF

1:20-CV-9405, 15.) Because the present complaint raises the same claims, no useful purpose

would be served by litigation of this duplicate lawsuit. Moreover, it is likely that Plaintiff

intended to submit this pleading as an amended complaint in the matter before Judge Cronan.

       Accordingly, the Court directs the Clerk of Court to: (1) file the complaint in this case

(ECF 1) as an amended complaint in the action under docket number 20-CV-9405 (JPC); (2)

administratively close this case (21-CV-2385 (CM)); and (3) mail a copy of this order to Plaintiff

and note service on the docket.




       1
         Plaintiff did not submit an application for leave to proceed in forma pauperis or a
prisoner authorization.
            Case 1:21-cv-02385-CM Document 2 Filed 03/23/21 Page 2 of 2




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     March 23, 2021
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
